Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000036
                                                         25-SEP-2014
                                                         08:16 AM



                          SCWC-12-0000036


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR

     STRUCTURED ASSET SECURITIES CORPORATION TRUST 2006-WF1,

                  Petitioner/Plaintiff-Appellee,


                                 vs.


  ASSOCIATION OF APARTMENT OWNERS OF MAKAHA VALLEY PLANTATION,

                 Respondent/Defendant-Appellant,


                                 and


   JOHN ROBERT BAUTISTA; MAUREEN PALANGGOY BAUTISTA; MORTGAGE

             ELECTRONIC REGISTRATION SYSTEMS, INC.,

                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000036; CIV. NO. 09-1-2489)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for


writ of certiorari, filed September 22, 2014, is dismissed


without prejudice to re-filing the application pursuant to HRAP

Rule 40.1(a) (2014) (“The application shall be filed within


thirty days after the filing of the intermediate court of


appeals’ judgment on appeal or dismissal order, unless the time


for filing the application is extended in accordance with this


rule.”).


            DATED:   Honolulu, Hawai'i, September 25, 2014.

Robert E. Chapman
and Mary Martin
                   /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson





                                   2